Citation Nr: 0701436	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss, for the period from May 10, 2004, to 
December 12, 2005.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss, from December 13, 2005.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from April 1952 to March 
1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that rating decision, the RO denied service 
connection for tinnitus and granted service connection for 
bilateral hearing loss with an initial zero percent rating, 
effective May 10, 2004, the date of receipt of the veteran's 
original claim.

Before the matter was certified to the Board, in a May 2005 
rating decision, the RO granted service connection for 
tinnitus and assigned an initial 10 percent rating, effective 
May 10, 2004.  This determination constitutes a full award of 
the benefits sought on appeal.  Absent any indication that 
the veteran has appealed the downstream elements of the 
initial rating or the effective date, such matters are not in 
appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).  

In addition, in a January 2006 rating decision, the RO 
increased the rating for the veteran's bilateral hearing loss 
to 10 percent, effective December 13, 2005, the date of a VA 
medical examination showing decreased hearing acuity.  
Although a higher rating for hearing loss was granted, the 
issue remains in appellate status, as the maximum schedular 
rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 
(1993).  Moreover, given the RO's actions, complete 
adjudication of the veteran's claim now requires an analysis 
during two discrete time periods, as set forth above on the 
cover page of this decision.  

In October 2004, the veteran submitted a claim of service 
connection for a disability manifested by dizziness.  It does 
not appear, however, that this matter has as yet been 
adjudicated.  Inasmuch as it is not inextricably intertwined 
with the issues now before the Board on appeal, it is 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  Prior to December 13, 2005, audiological evaluation 
showed that the veteran had, at worst, Level I hearing in the 
right and left ears.

2.  Audiological evaluation conducted on December 13, 2005, 
showed that the veteran had Level IV hearing in the right ear 
and Level III hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss, for the period from May 10, 2004, to 
December 12, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for bilateral hearing loss, from December 13, 2005, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  
The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a June 2004 letter issued prior to the 
initial rating decision on his claim, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  The letter also advised 
the veteran that VA would assist him in obtaining any 
information that he felt would support his claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006).  

In that regard, the Board notes that for the disability at 
issue in this case, the RO has granted service connection and 
assigned an initial disability rating effective from the date 
of receipt of his original claim.  Thus, Dingess/Hartmann 
elements (1) - (3), and (5) have been granted in full.  With 
respect to element (4), degree of disability, the Board finds 
that the veteran received adequate notification of the 
requirements for establishing a disability rating in the May 
2005 Statement of the Case, as well as three subsequent 
Supplemental Statements of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  Finally, the Board 
notes that throughout the course of this appeal, the veteran 
has been represented by counsel who is aware of the evidence 
needed to substantiate the claims, including what is required 
of the veteran and VA in connection with this appeal.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
attorney has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claim.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

The veteran has also been afforded two VA medical 
examinations in connection with his claim.  38 C.F.R. § 
3.159(c)(4) (2006).  The Board finds that the reports of 
these examinations provide the necessary medical opinions as 
well as sufficient reference to the pertinent schedular 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  

Background

The veteran's service medical records are negative for 
complaints or findings of hearing loss.  At his March 1956 
military separation medical examination, the veteran's ears 
were normal and a whispered voice test revealed that his 
hearing acuity was 15/15, bilaterally.  

In May 2004, the veteran submitted an application for VA 
compensation benefits, seeking service connection for hearing 
loss.  

In connection with his claim, the veteran was afforded a VA 
medical examination in August 2004.  He reported a history of 
noise exposure during service, particularly from aircrafts.  
As a civilian, he reported exposure to power tools and chain 
saws.  He indicated that he wore no hearing protection, 
either in the military or in his civilian job.  Audiometric 
testing revealed that the veteran's right ear pure tone 
thresholds were 25, 40, 40, 45, and 45 decibels at 500, 
1,000, 2,000, 3,000 and 4,000 hertz, respectively.  The four 
-frequency right pure tone average was 43 decibels.  Left ear 
pure tone thresholds were 25, 35, 40, 35, and 45 decibels at 
the same tested frequencies.  The four -frequency right pure 
tone average was 39 decibels.  Speech recognition was 92 
percent correct, bilaterally.  After examining the veteran 
and reviewing his claims folder, the examiner diagnosed mild 
sloping to profound sensorineural hearing loss, bilaterally.  
She concluded that because the veteran's hearing was not 
tested adequately prior to his discharge from service, it was 
at least as likely as not that the veteran's hearing loss 
began during service and worsened as a civilian.  

Based on this evidence, in an August 2004 rating decision, 
the RO granted service connection for bilateral hearing loss 
and assigned an initial zero percent rating, effective May 
10, 2004.  The veteran appealed the RO's determination, 
arguing that a higher rating was warranted as he had recently 
been prescribed hearing aids by VA.  He also indicated that 
he was not certain that he had understood all the 
instructions during his recent compensation and pension 
examination for hearing loss.  The veteran argued that the 
examination was therefore inadequate and did not reflect the 
severity of his hearing loss.  

In support of his appeal, the veteran submitted an October 
2004 letter from G. Michael Early, D.O., who indicated that 
the veteran "has a 37 decibel loss of the left ear and a 42 
decibel loss of the right ear."  Dr. Early indicated that he 
felt that the veteran would benefit from hearing aids.  The 
RO thereafter requested treatment records from Dr. Early, who 
provided a September 2004 treatment record noting that the 
veteran had hearing loss.  There is no indication in the 
records provided by Dr. Early that an audiometric examination 
was conducted.  

VA outpatient treatment records show that in October 2004, 
the veteran was seen for a hearing aid fitting and 
orientation.  It was noted that the treatment provider who 
had referred the veteran for hearing aids had conducted the 
August 2004 VA medical examination.  

The veteran was afforded another VA medical examination on 
December 13, 2005.  Audiometric testing revealed that the 
veteran's right pure tone thresholds were 40, 45, 55, 50, and 
50 decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively.  The four -frequency right pure tone average 
was 50 decibels.  Left ear pure tone thresholds were 40, 40, 
50, 50, and 50 decibels at the same tested frequencies.  The 
four -frequency right pure tone average was 48 decibels.  
Speech recognition was 78 percent correct on the right and 76 
percent correct on the left.  The diagnosis was bilateral 
moderate sensorineural hearing loss.  

Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Rather, where a veteran appeals the initial rating assigned 
for a disability, as in the instant case, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

Under VA regulation, an examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2006).

The regulatory provisions also provide two circumstances 
under which alternative tables can be employed.  One is where 
the puretone thresholds in any four of the five frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels 
or greater.  The second is where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 
(2006).



Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against an initial compensable rating for bilateral 
hearing loss, for the period from May 10, 2004, to December 
12, 2005.  For the period from December 13, 2005, a 10 
percent rating is appropriate, but not higher.  

As discussed above, the August 2004 VA audiometric 
examination showed that the veteran had an average pure tone 
threshold of 43 decibels in the right ear with speech 
discrimination of 92 percent correct.  He had an average pure 
tone threshold of 39 decibels in the left ear with speech 
discrimination of 92 percent correct.  The only possible 
interpretation of this examination under both the old and new 
regulations is that the veteran's hearing loss was at Level I 
in both the right and left ears.  Therefore, a compensable 
rating would not be warranted.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  The Board considered the provisions of 38 C.F.R. 
§ 4.86, but the results of this audiometric examination 
clearly show that these provisions are not applicable. 

The Board has also considered the veteran's contentions to 
the effect that the August 2004 VA audiometric examination is 
not reflective of the severity of his disability, as he was 
unsure he understood all of the examiner's instructions.  The 
examination report, however, contains no indication of any 
difficulty in administering the examination.  Thus, the Board 
finds that the objective examination report is entitled to 
more probative weight that the veteran's recollections or his 
own evaluation of the severity of his hearing loss.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The Board has also considered the October 2004 evidence 
received from Dr. Early, to the effect that the veteran had a 
37 decibel loss of the left ear and a 42 decibel loss of the 
right ear.  The basis upon which Dr. Early reached his 
conclusions, however, are unclear.  There is certainly no 
indication that such conclusions were based on an examination 
conducted by a state-licensed audiologist, which included a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85 (2006).  Thus, 
its probative value is minimal.  Regardless, however, the 
Board notes that under Table VIA, used for rating hearing 
impairment based only on puretone threshold averages, the 
veteran's hearing acuity using Dr. Early's findings is at 
Level I in both ears, which equates to a zero percent rating 
under Diagnostic Code 6100.  

On December 13, 2005, however, the veteran again underwent VA 
medical examination.  Audiometric testing performed on that 
day showed that the veteran's hearing acuity had decreased.  
He was shown to have an average pure tone threshold of 50 
decibels in the right ear with speech discrimination of 78 
percent correct.  He had an average pure tone threshold of 48 
decibels in the left ear with speech discrimination of 76 
percent correct.  Under the tables at 38 C.F.R. § 4.85, 
Diagnostic Code 6100, the veteran is now shown to have, as of 
December 13, 2005, Level IV hearing in the right ear and 
Level III hearing in the left ear, providing a 10 percent 
rating.  

While the Board has reviewed the veteran's claims folder in 
its entirety, there is no other probative evidence of record 
showing that his hearing loss disability is more severe for 
compensation purposes than demonstrated on the audiological 
evaluations discussed above.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an initial 
compensable rating for bilateral hearing loss, for the period 
from May 10, 2004, to December 12, 2005.  For the period from 
December 13, 2005, a 10 percent rating is appropriate, but 
not higher.  

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss and the fact that he wears hearing aids.  While the 
Board finds his statements to be credible, they do not 
provide sufficient evidence on which to award a higher rating 
for bilateral hearing loss.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, as 
explained above, the numeric designations correlate to a 10 
percent disability rating, from December 13, 2005.

The Board has also considered whether an extraschedular 
rating is warranted with respect to the veteran's bilateral 
hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the 
question of extraschedular rating is a component of the 
veteran's claim for an increased rating).  However, after 
reviewing the record, the Board finds that there is no basis 
for further action on this question.  There is no objective 
evidence of record demonstrating that the veteran's service- 
connected hearing loss markedly interferes with his 
employment, beyond that contemplated by the rating schedule.  
Likewise, there is no evidence of record showing that he has 
been frequently hospitalized due to hearing loss.  Indeed, it 
does not appear that he has been hospitalized for this 
disability at all since his separation from service.  
Consequently, the Board finds that no further action on this 
matter is warranted.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss, for the period from May 10, 2004, to December 
12, 2005, is denied.

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss, from December 13, 2005, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


